After Remand from the Alabama Supreme Court

PITTMAN, Judge.
The prior judgment of this court — affirming the judgment of the Madison Juvenile Court, without an opinion — has been reversed, and the cause remanded, by the Supreme Court of Alabama. Ex parte T.R., 4 So.3d 487 (Ala.2008). On remand to this court, and in compliance with the supreme court’s opinion, the judgment of the Madison Juvenile Court is reversed, and the cause is remanded for further proceedings consistent with the supreme court’s opinion.
REVERSED AND REMANDED.
THOMPSON, P.J., and BRYAN, THOMAS, and MOORE, JJ., concur.